Citation Nr: 0901454	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-26 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from August 1962 to December 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2003 and September 2006 rating decisions by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in October 2008; a 
transcript is of record.  At the hearing, the veteran and his 
representative indicated they wish to pursue additional 
issues, to include an increased rating for service-connected 
diabetes mellitus, and service connection for peripheral 
neuropathy of the lower extremities (in addition to the 
already service-connected peripheral neuropathy of the upper 
extremities), as secondary to diabetes.  Those issues are not 
now before the Board, and they are referred to the RO for 
appropriate action.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.



FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran's peripheral vascular 
disease is due to any incident or event in active service; 
cardiovascular disease is not shown to have been manifested 
either in service or within one year after separation from 
service; and peripheral vascular disease is not proximately 
due to or the result of the veteran's service-connected 
diabetes mellitus, type II, on either a causation or 
aggravation basis.


CONCLUSION OF LAW

Peripheral vascular disease was not incurred in or aggravated 
by service, cardiovascular disease may not be presumed to 
have been incurred in or aggravated by service, and 
peripheral vascular disease is not due to, the result of, or 
aggravated by the veteran's service-connected diabetes 
mellitus, type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In June 2003 and June 2007 VA sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2003 rating 
decision, June 2005 SOC, May 2007 SSOC, and December 2007 
SSOC explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the June 2007 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment was to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2008)).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
affect the outcome herein.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular-renal disease, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The veteran's service medical records, including medical 
examinations, are silent for any complaints, treatment, or 
diagnosis referable to peripheral vascular disease.

P.E.P., M.D., one of the veteran's treating physicians, wrote 
in December 1993 that he had treated the veteran a few days 
beforehand, and that a pulse volume recording of his lower 
extremities showed a slightly increased right superficial 
femoral artery stenosis.

W.S.H., M.D., treated the veteran from May 2001 to June 2001 
when he was hospitalized for unstable angina, and noted that 
he had severe peripheral vascular disease.

Private treatment records show that the veteran was diagnosed 
with diabetes in December 2001.

At an August 2003 VA heart examination it was noted that in 
1988 the veteran had undergone a heart catheterization and, 
three to four weeks later, had a heart attack.  He had been 
able to walk without any significant discomfort but later 
developed pain in the right leg and was diagnosed with having 
a blood clot, which was removed.  He had also undergone 
surgery on the muscles in the right leg.  In 1993, he had 
complained of heaviness in the chest associated with a 
limited ability to walk.  When the pain had increased despite 
treatment with nitroglycerin, a heart catheterization had 
shown blockages in the blood vessels in the heart.  
Therefore, the veteran had had repeat bypass surgery.  A June 
2003 stress test showed that the veteran had a fast heart 
beat.  The diagnoses at the current examination were coronary 
artery disease, status post percutaneous transluminal 
coronary angioplasty, status post coronary artery bypass 
graft times two; and diabetes mellitus, type 2.

Dr. P wrote in November 2004 that it is well documented that 
diabetes, type II, accelerates the progression of peripheral 
arterial disease and increases the severity resulting in a 
significant incidence of complications, including amputation.  
Dr. P felt that any pathologic process which causes type II 
diabetes will increase the incidence and progression of 
peripheral arterial disease, thus increasing the morbidity 
and mortality associated with it.  J.B., M.D., wrote in 
November 2004 that he had treated the veteran for diabetes 
for three years and that it was possible that it had gone 
undiagnosed for some time before that.

In June 2006 the veteran had a VA examination at which the 
examiner reviewed his claims file.  On physical examination 
no abnormal vascular changes were found and the examiner 
noted that the effect of the peripheral vascular disease was 
a decrease in sensation.  The examiner noted that in 2001 the 
veteran could walk only half a block, which had increased to 
two or three blocks after surgery for peripheral vascular 
disease.  The examiner opined that diabetes is a risk factor 
for coronary artery disease and that peripheral artery 
disease can worsen these conditions.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Although Dr. P wrote in November 2004 that any pathologic 
process which causes type II diabetes will increase the 
incidence and progression of peripheral arterial disease, 
that is a general statement, and examples from treatment or 
clinical data showing that this has occurred with the veteran 
were not provided.  Mere mention of generic medical treatise 
evidence without a specific opinion relating the veteran's 
condition to that data is simply too general and inconclusive 
to make an asserted causal link more than speculative in 
nature.  See Mattern v. West, 12 Vet. App. 222, 229 (1999); 
Wallin v. West, 11 Vet. App. 509 (1998).  Therefore, the 
Board cannot give probative weight to Dr. P's statement 
implying that the veteran's diabetes aggravated his 
peripheral arterial disease.  

The VA examiner noted in June 2006 that diabetes can worsen 
peripheral artery disease.  However, that also is a general 
statement, and the examiner did not state that this is what 
had happened with the veteran.  In contrast, the examiner 
noted that due to his treatment for peripheral vascular 
disease the veteran could walk further than he could in June 
2001, which was six months before he was diagnosed with 
diabetes.  Therefore, the VA examiner's opinion tends to show 
that the veteran's peripheral vascular disease was not 
aggravated by his diabetes.

Dr. B wrote in November 2004 that it is possible the veteran 
had diabetes for some time before he was diagnosed in 
December 2001.  Given the speculative nature of that 
statement, the Board cannot use it to determine that the 
veteran had diabetes before his December 2001 diagnosis.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty); also Black v. Brown, 5 Vet. App. 177, 180 
(1995) (a medical opinion is inadequate when unsupported by 
clinical evidence).

We recognize the sincerity of the arguments advanced by the 
veteran that his peripheral vascular disease is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence). 

Peripheral vascular disease requires specialized training for 
a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.  The 
Board notes that a preponderance of the medical evidence of 
record shows that the veteran's peripheral vascular disease 
is not service-connected on a direct basis, and that it was 
not caused or aggravated by his service-connected diabetes 
mellitus, type II.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
peripheral vascular disease, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

Service connection for peripheral vascular disease is denied.


REMAND

The veteran currently has service connection in effect for 
type II diabetes mellitus, rated as 20 percent disabling; 
peripheral neuropathy of the left upper extremity, associated 
with his diabetes, rated at 20 percent; peripheral neuropathy 
of the right upper extremity, associated with the diabetes, 
rated at 20 percent; and erectile dysfunction, rated at 0 
percent with special monthly compensation in effect for loss 
of use of creative organ.  His combined service-connected 
disability rating is 50 percent.  The grant of service 
connection, and the 20 percent ratings for each of the upper 
extremities, were effected in a July 2008 Rating Decision, 
following a VA medical examination conducted earlier that 
month.  

As stated above, the issues of an increased rating for 
service-connected diabetes mellitus and service connection 
for peripheral neuropathy of the lower extremities, as 
secondary to diabetes, have been referred to the RO.  In 
addition, the veteran's representative stated at the October 
2008 hearing that the veteran recently had undergone surgery 
to remove a lesion from inside his bladder.  The veteran 
testified that he was still undergoing treatment for the 
latter, and that on one occasion he had been told it was a 
tumor and not a lesion.  He stated that he is currently 
seeing a private endocrinologist.  The veteran testified that 
he had an appointment to see a neurologist in November 2008, 
and his endocrinologist in December 2008.  
He and his representative agreed to obtain the records of the 
examination and clinic visits, and submit them into the 
claims file, and the undersigned Judge agreed to hold the 
file open for 30 days to await that evidence.  However, no 
additional medical evidence has been received to date.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  The veteran's 
employment history, his educational and vocational 
attainment, as well as his particular physical disabilities, 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The outcome of the veteran's claims for an increased rating 
for diabetes mellitus and for service connection for 
peripheral neuropathy of the lower extremities, claimed as 
secondary to diabetes, could affect his eligibility for TDIU.  
Therefore, these claims must be adjudicated before his claim 
for TDIU can be adjudicated.

The Board regrets the need to delay resolution of the 
veteran's appeal, but we cannot proceed on the TDIU issue 
while there is potentially pertinent evidence which has not 
been entered into the record before us.

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the law and pertinent 
court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.

2.	After obtaining the necessary releases, 
the RO should request a complete copy 
of the veteran's records that have not 
been associated with the claims file.

3.	Upon issuing a rating decision in the 
veteran's claim for an increased rating 
for diabetes mellitus and service-
connection for peripheral neuropathy of 
the lower extremities, the RO should 
also readjudicate the veteran's claim 
for TDIU.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


